D. CHRISTOPHER MASON                ATTORNEYS AT LAW                             EMAIL:
                                11 BROADWAY - SUITE 615-8                 cmason@masonlawpllc.com
                               NEW YORK, NEW YORK 10004
                              P: 212.498.9691 F: 212.498.9692



                                                                May 12th, 2020

VIA ECF
Hon. J. Paul Oetken
United States District Court
Judge Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007


               RE: Valvo v. The Department of Education of the City of New York, et al.
                   Civ. Action No. 19-cv-08341 (JPO)


Dear Judge Oetken:

        This office represents the Plaintiff Michelle Valvo in the above-referenced matter.
I respectfully request that the Plaintiff’s time to submit its opposition to the Defendant’s
Motions to Dismiss be extended to June 10, 2020. This is the Plaintiff first request for an
extension of time in connection with the Motion to Dismiss and has been consented to by
both Defendants the United Federation of Teachers and the Department of Education of
the City of New York.

        Thank you for your attention.


                                                                Respectfully yours,

                                                                MASON LAW, PLLC.

                                                                /D. Christopher Mason
                                                                D. Christopher Mason
